Case 9:20-md-02924-RLR Document 2048-1 Entered on FLSD Docket 10/08/2020 Page 1 of 6




                              EXHIBIT A
Case 9:20-md-02924-RLR Document 2048-1 Entered on FLSD Docket 10/08/2020 Page 2 of 6
Case 9:20-md-02924-RLR Document 2048-1 Entered on FLSD Docket 10/08/2020 Page 3 of 6
Case 9:20-md-02924-RLR Document 2048-1 Entered on FLSD Docket 10/08/2020 Page 4 of 6
Case 9:20-md-02924-RLR Document 2048-1 Entered on FLSD Docket 10/08/2020 Page 5 of 6
Case 9:20-md-02924-RLR Document 2048-1 Entered on FLSD Docket 10/08/2020 Page 6 of 6
